LICENSE AGREEMENT




This License Agreement (“Agreement”) is made effective on the 3rd day of April,
2008 (hereinafter the “Commencement Date”), by and between:




Parties




1)  “Licensor” Edward H. Hall, Sr., a citizen of the state of Utah, whose
address is 2025 Dimple Dell Road, Sandy, Utah  84092-4705; and




2)  “Licensee” Uplift Nutrition, Inc. a Nevada corporation having its principal
place of business at 252 West Cottage Avenue, Sandy UT  84070.




Recitals




Whereas Licensor has financed, paid for, overseen, designed and developed a
process for formulating nutritional supplements based on the genetic make-up of
an individual or a population as well as related nutritional supplement
compositions and owns certain Patent Rights, as specified hereinafter, related
thereto; and




Whereas Licensee develops, manufactures, markets and sells nutritional products
and supplements and desires to develop, manufacture, market, or sell nutritional
products formulated based on the genetic make-up of an individual or population
using the process or compositions covered by the Patent Rights;




Now, therefore, in consideration of mutual promises and covenants set forth
herein, and other good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties hereby agree as follows:




1.  Definitions




In this Agreement, except where the context otherwise requires, the following
words and expressions shall have the following meanings:




1.1

“Licensed Technology” shall mean any and all technology disclosed in and/or
subject of the patent rights or other intellectual property rights of any kind
resulting from, or involving, United States Provisional Patent Application
Serial No. 61/114,281 filed by Licensor on November 13, 2008 and entitled
“Nutritional Supplements and their Methods of Making” and any subsequent patents
or patent applications filed in the United States which claim priority directly
or indirectly to such patent application including all non-provisional,
divisional, continuation, continuation-in-part, renewal or substitute
applications.




1.2

“Licensed Product” shall mean any product which incorporates, uses or is covered
by the Licensed Technology.








--------------------------------------------------------------------------------

1.3.

:”Patent Rights” shall mean those very rights subject of the definition of
“Licensed Technology” above and which are owned by Licensor or are subject to
various applications applied, by Licensor, in his name, with the U.S. Patent and
Trademark Office or any state corollary intellectual property authority.




1.4

“Territory” shall mean the United States of America.




1.5

“Net Sales” shall mean the gross dollar amount collected by Licensee from its
customers, whether such customer is a distributor, wholesaler, retailer,
end-user, or any other third party, for Licensed Products sold, leased, or
otherwise commercially transferred by Licensee, less: 1) any discounts or
rebates actually applied; 2) any tax or governmental charge included in such
gross dollar amount, which is imposed directly on, or measured by, the sale,
lease or transfer, transportation, delivery or use of the Licensed Product,
other than any taxes or charges on the seller’s net income, unless it is
actually reimbursed; 3) actual allowances for returned Licensed Products.




2.  Grant of rights




2.1

Licensor grants to Licensee a royalty bearing non-exclusive right and license to
the Patent Rights in the United States. In this regard, the word “license” as
used herein means the unfettered right or other ability to exploit, in any
lawful way, the commercial viability of the Licensed Technology.




2.2

Licensee shall not grant or purport to grant to any person any sublicense or
subcontract of its rights or obligations under this Agreement without the
express written consent of Licensor.  




2.3

Licensee hereby agrees not to challenge the validity of any issued patent under
the Patent Rights or cause a third party to challenge the validity of any such
patent.  Licensor shall have the right to immediately terminate this Agreement,
as set forth in Section 7 below titled “Termination”, if Licensee challenges the
validity of or opposes any patent issuing under the Patent Rights or causes a
third party to do so.




2.4

In no event shall this Agreement be construed to be an assignment of any actual
ownership interest in or to the Patent Rights other than what is necessary or
consistent with the licensing thereof and Licensee’s license rights hereunder.




3.  Royalties




3.1

Licensee shall pay Licensor a royalty on Net Sales of all Licensed Products sold
by or for Licensee.  This royalty is, in part, based on the fact that Licensor
has advanced Licensee several hundred thousand dollars over the last 2 or 3
years and is indirectly a major stockholder of Licensee and therefore, the
royalty set forth herein represents an opportunity for the Licensor to obtain
return of some of the substantial funding that he has generously advanced
Licensee.  This is not to ignore that this License Agreement may substantially
benefit Licensee in the long





2 of 7







--------------------------------------------------------------------------------

run, something that remains to be seen.  In the opinion of Licensee’s
disinterested directors, the royalty rate set forth herein is believed to be
standard in the industry, is not believed to be excessive or unreasonable under
the circumstances, and is otherwise believed to be fair and in the best
interests of the Licensee, particularly when Licensee has no Net Sales at this
time as defined herein and it is not known if it ever will.  To the extent that
the royalty is challenged as unfair, the Parties are agreeable to obtaining a
fairness opinion from a neutral third party and modifying this Agreement
accordingly.  In entering into this Agreement, the Parties believe that they
have complied with NRS 78.140 titled "Restrictions on transactions involving
interested directors or officers; compensation of directors."




3.2

The royalty rate for the duration of the Agreement shall be calculated in
accordance with the following table:




Cumulative Net Sales over Duration of Agreement

Applicable Royalty Rate

$0 – 1,000,000 (US)

5% of Net Sales

More than 1,000,000 (US)

3% of Net Sales




3.3

The royalty on Net Sales shall accrue on the date when Licensee receives payment
for sales of its Licensed Product and shall be payable to Licensor no less than
annually within 60 days of the end of each calendar year.




3.4

Licensor shall have the option to defer payment of some or all accrued royalties
upon demonstration by Licensee of financial hardship.  Since Licensor has spent
considerable funds already financing Licensee, Licensor shall have the right
determine or decide whether Licensee is the subject of “financial hardship.”
 This paragraph shall in no way restrict the Parties from declaring or
determining that said accrued royalties are not a good and valid debt of
Licensee.  




3.4

All royalties, if any, shall be paid to Licensor in U.S. dollars.




3.5

Licensee shall keep accurate and complete records in sufficient detail to enable
royalties payable to Licensor hereunder to be verified.  Licensee shall permit
such records to be inspected at the option of Licensor once per calendar year
upon written notice by Licensor for the purpose of verifying the amount of
royalties payable hereunder to Licensor.  Such inspection shall be made during
reasonable business hours and shall be performed by an independent auditor or
accountant selected and appointed by Licensor.  




3.  Duration of agreement




This Agreement shall come into force on the Commencement Date identified at the
beginning of this document and shall continue subject to Section 7 below titled
“Termination” for the life of the latest expiring patent falling under the
Patent Rights.








3 of 7







--------------------------------------------------------------------------------

4.  Confidentiality




Because Licensee is a publicly held company or entity, the terms of this
Agreement shall NOT in any way be deemed to be confidential.  




5.  Warranty




5.1

Licensee agrees to and assumes all liability associated with any product
generated by the processes covered by the Patent Rights.  Licensor offers no
warranty, express or implied, regarding the suitability or viability of any
products produced under the Patent Rights.




5.2

Licensor offers no warranty, express or implied, regarding the patentability of
the technology covered under the Patents Rights.




5.3

Licensor offers no warranty regarding the non-infringement of any product
covered by or developed under the Patent Rights.




6.  Patent Prosecution and Maintenance; Improvements

6.1

Discretionary Duty to Prosecute and Maintain:  Licensor shall, at Licensor’s
sole cost and expense, use commercially reasonable efforts to prosecute, or
cause to be prosecuted, or continue to prosecute, to allowance or final
rejection of any patent or patent application covered under the Patent Rights.
 Further, Licensor shall, at Licensor’s sole cost and expense, maintain any
issued patent(s) which arises as a result of the prosecution of any application
covered by the Patent Rights.

6.2

Abandonment of Prosecution:  Licensor shall notify Licensee in the event
Licensor decides at any time to abandon or discontinue prosecution of any patent
application covered under the Patent Rights.  Such notification will be given as
early as possible which in no event will be less than thirty (30) days prior to
the date on which said application(s) will become abandoned.  

6.3

Maintenance:  Licensor shall pay all official maintenance fees required to keep
in force any patent which may issue included in the Patent Rights.  

6.4  

Improvements: If the Licensee shall at any time during the term of this
Agreement devise any improvement in relation to the technology covered by the
Patent Rights, Licensee shall promptly notify the Licensor in writing giving
details of the improvement.  Further, Licensee shall cooperate with Licensor in
providing any information or explanations as the Licensor may reasonably require
in order to be able to effectively assess, utilize, and protect the intellectual
property rights of the same, including cooperation in filing, prosecuting, and
assigning any patent application arising out of such an improvement.  Any such
improvement and the intellectual property rights associated with such
improvement shall be owned by Licensor, but Licensee shall be granted a
non-exclusive royalty-free license to utilize such improvement(s) in accordance
with the terms of this Agreement.








4 of 7







--------------------------------------------------------------------------------

7. Termination




7.1

This Agreement may be terminated with immediate effect by notice given in
writing by certified mail at the option of a Party if the other Party commits a
breach of its obligations and/or any provision of the Agreement and fails or
refuses to remedy such breach or default within ninety (90) days after being
requested, by certified mail, to remedy such breach.  




7.2

 The termination of this Agreement, however arising, shall be without prejudice
to any other express obligations in this Agreement of a continuing nature and to
any rights of either party which may have accrued at or up to the date of
termination.




7.3.      This Agreement may be terminated at any time upon the mutual agreement
of the  Parties.  




8.  Enforcement of Patent Rights




8.1

During the term of this Agreement, Licensor shall have the first right and
discretion to bring any action to enforce any patent falling under the Patent
Rights and shall further have the first right and discretion to defend any
declaratory judgment or other action in which a cause of action is asserted
challenging the validity, enforceability, use, and/or claim construction of any
patent(s) or patent application(s) constituting the Patent Rights.  




8.2

Any action involving the Patent Rights that is brought or defended by Licensor
shall be at the sole expense of Licensor, and any recoveries gained, or
liabilities incurred in such action shall be entirely that of the Licensor.
 Licensor shall retain control of any such action including the right to select,
retain, and direct counsel, and to make any and all decisions with respect to
claims, defenses, counterclaims, settlement, and strategy.




8.3

In the event that Licensor declines to pursue enforcement of a patent falling
under the Patent Rights or declines to defend any declaratory judgment or other
action in which a cause of action is asserted challenging the validity,
enforceability, use, and/or claim construction of any patent under the Patent
Rights, Licensee shall have the right and discretion to bring an action to
enforce such patent and/or defend against any declaratory judgment or other
action which challenges the validity, enforceability, use, and/or claim
construction of a patent under the Patent Rights.




8.4

Any action involving the Patent Rights that is brought or defended by Licensee
shall be at the sole expense of Licensee, and any recoveries gained, or
liabilities incurred in such action shall be entirely that of the Licensee.  In
such event, Licensee shall retain control of any such action including the right
to select, retain, and direct counsel, and to make any and all decisions with
respect to claims, defenses, counterclaims, settlement, and strategy.








5 of 7







--------------------------------------------------------------------------------




9. General




9.1

This Agreement sets forth the entire Agreement and understanding between the
parties and supersedes all previous agreements and understandings, whether oral
or written, between the parties with respect to the subject matter of this
Agreement.




9.2

No variation of this Agreement shall be effective unless it is in writing signed
by Licensor and a duly authorized officer of Licensee.




9.3

Nothing in this Agreement shall be deemed to constitute a partnership between
the Parties nor shall either Party be taken to have any authority to bind or
commit the other or be taken to have authority to act as the agent of the other
or in any other capacity other than as expressly authorized in this Agreement.




9.4

Licensor may freely assign or transfer this Agreement without Licensee’s
consent.




9.5

Licensee may not assign or transfer this Agreement without the express written
consent of Licensor.




9.6

The Parties agree that if any part, term, or provision of this Agreement shall
be found illegal or in conflict with any valid controlling law, the validity of
the remaining provisions shall not be affected thereby.




9.7

Notwithstanding other provisions of this Agreement, this Agreement shall be
governed by and construed in accordance with the laws of the State of Utah
irrespective of any conflicts of laws provisions.  The courts of the State of
Utah shall be the exclusive jurisdiction to adjudicate any dispute related to
this Agreement.




9.8

In the event that any Party hereto shall be in default or breach of this
Agreement, said Party shall be liable to pay all reasonably attorneys’ fees,
court costs, and other related collection costs and expenses incurred by the
non-defaulting or non-breaching Party in prosecuting its rights hereunder.




IN WITNESS of which the parties have caused this Agreement to be duly executed
the day and year first above written.




LICENSOR

(EDWARD HALL)







____s/__________________

Signature











6 of 7







--------------------------------------------------------------------------------

Edward Hall____________

Printed Name
















LICENSEE

(Uplift Nutrition, Inc.)










____s/__________________

Signature







Gary C. Lewis____________

Printed Name







President________________

Title








7 of 7







--------------------------------------------------------------------------------

CONSENT RESOLUTION

OF THE BOARD OF DIRECTORS

OF

UPLIFT NUTRITION, INC., a Nevada corporation




Effective March 10, 2009




Approving execution of a certain intellectual property license agreement










The undersigned directors of Uplift Nutrition, Inc. (“UPNT” or “Company”), a
Nevada Corporation, having carefully considered the terms and conditions of a
certain draft License Agreement setting forth or providing UPNT as Licensee and
Mr. Edward H. Hall, Sr., as Licensor, and having further considered the conflict
provisions in Nevada Revised Statutes (NRS) 78.140 titled Restrictions on
transactions involving interested directors or officers; compensation of
directors; and having determined that the proposed agreement is fair and
reasonable and otherwise in the best interests of UPNT, given that UNPT has no
current “net sales” and is not obligated under the proposed agreement to pay any
costs or fees incident to obtaining issuance of a federal materials and
ingredient patent but stands to benefit from the issuance of any such patent,
and good cause further appearing, hereby consent to the execution of a certain
License Agreement with UPNT as Licensee and Mr. Edward H. Hall, Sr., as
Licensor, a copy of which is attached hereto and made a part of this resolution.
 

IN WITNESS WHEREOF, the undersigned directors of UpLift Nutrition, Inc., a
Nevada corporation, hereby unanimously certify that the foregoing action was
duly adopted and made effective on Tuesday, the 10th day of March, 2009.







____/s____________________________

3/15/09

Jessica Rampton –Director

Date







____/s____________________________

3/15/09

Gary Lewis –Director

Date







____/s____________________________

3/15/09

Mary Ross –Director

Date




Being interested in the license agreement subject of this resolution, the
undersigned director hereby abstains from the foregoing corporate action.  







____/s____________________________

3/15/09

Edward Hall –Director

Date



